DETAILED ACTION
The papers submitted on 2 June 2021, amending the title, claims 1, 3-5, 9, 14-15, 18, and canceling claim 2, are acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As previously discussed in the parent, US App. No 15/608,751 now US 10,609,975, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the closest prior art, Conant (US 2014/0135914 A1) discloses artificial eyelashes which can be formed by additive manufacturing (¶ 26). However, the prior art fails to discloses or suggest the claimed computing arrangement which operates the additive manufacturing assembly based, “on one or more inputs indicative of physical attributes of the portion of the body including the eyelid.” 
Further, independent claim 1 has been amended to further recites, “operating the additive manufacturing assembly based on one or more inputs indicative of physical attributes of the portion of the body including the eyelid…” Which is considered to be a recitation of additional elements that integrate the judicial exception into a practical application (Step 2A Prong 2: YES) and is therefore patent eligible subject matter according to pathway B. In addition claims 1, 3-5, 9, 14-15, 18 have been amended to further clarify the antecedent basis of, “the portion of the body including the eyelid.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742